


110 HRES 1305 IH: Supporting the designation of National

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1305
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Sires submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the designation of National
		  Tourette Syndrome Day.
	
	
		Whereas Tourette Syndrome is an inherited neurological
			 disorder that is manifested in involuntary physical and vocal tics that occur
			 many times a day, usually in bouts, nearly every day or intermittently
			 throughout a period of more than 1 year;
		Whereas Tourette Syndrome is usually accompanied by
			 obsessive compulsive and attention deficit disorders, learning disabilities,
			 and depression;
		Whereas at least 200,000 people are known to have this
			 disorder;
		Whereas although research is ongoing, the cause of the
			 disorder is unknown;
		Whereas although some cases of Tourette Syndrome can be
			 controlled by medication, there is no known cure for this disorder;
		Whereas the New Jersey Center for Tourette Syndrome and
			 Associated Disorders, which is a collaboration among the Tourette Syndrome
			 Association of New Jersey, Inc., Rutgers University, the Rutgers University
			 Cell and DNA Repository, and health professionals throughout the State,
			 provides an innovative multidisciplinary, multiinstitutional approach to
			 treatment for the thousands of New Jersey individuals with Tourette
			 Syndrome;
		Whereas the New Jersey Center for Tourette Syndrome is the
			 first and only program of its kind in the Nation and serves as a model for
			 other centers;
		Whereas in 2004, with support from the New Jersey
			 Department of Health and Senior Services, the New Jersey Center for Tourette
			 Syndrome was created as a Center of Excellence, offering a range
			 of coordinated services, support, and professional assistance to those with
			 Tourette Syndrome and their families, and putting New Jersey at the forefront
			 of addressing the need for more effective treatment options;
		Whereas in an effort to promote greater awareness about
			 Tourette Syndrome, the New Jersey Center for Tourette Syndrome has declared
			 every Wednesday as Tourette Syndrome Day to encourage members of the public to
			 help someone with Tourette Syndrome, which can include sharing information
			 about Tourette Syndrome, introducing someone with Tourette Syndrome to the New
			 Jersey Center for Tourette Syndrome support community, or attending one of the
			 Center’s Wednesday web-based seminars;
		Whereas it is fitting and proper to recognize those with
			 Tourette Syndrome and those who work to increase awareness of the disease,
			 including the New Jersey Center for Tourette Syndrome, on a national level;
			 and
		Whereas April 25, 2008, would be appropriate to designate
			 as National Tourette Syndrome Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Tourette Syndrome Day; and
			(2)recognizes the
			 accomplishments of those who work to increase awareness of Tourette Syndrome,
			 including the New Jersey Center for Tourette Syndrome and Associated
			 Disorders.
			
